962 So.2d 377 (2007)
Abubaker ESHLIBI, Appellant,
v.
CONSOLIDATED BOX MANUFACTURING and CNA Insurance, Appellees.
No. 1D06-5521.
District Court of Appeal of Florida, First District.
July 31, 2007.
John J. Rahaim, II, Jacksonville, for Appellant.
Bonnie J. Murdoch and Nicholas J. Elder, Jacksonville, for Appellees.
PER CURIAM.
When a represented claimant enters into a lump-sum settlement with an employer and carrier, section 440.20(11)(c), Florida Statutes (2006), only requires JCC approval of the attorney's fees paid by the claimant to the claimant's attorney. See § 440.20(11)(c), Fla. Stat. (2006). A JCC lacks statutory authority to deny the attorney's fees based upon costs charged to the *378 claimant. Accordingly, the order is REVERSED.
KAHN AND VAN NORTWICK, JJ., concur.
BENTON, J., concurs in result.